Case 2:19-cv-01109-DMG-KS Document 23 Filed 05/30/19 Page 1 of 1 Page ID #:71



                           UNITED STATES DISTRICT COURT                                   JS-6
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES - GENERAL

 Case No.    CV 19-1109-DMG (KSx)                                      Date   May 30, 2019

 Title M. Papadopoulos Dental Corporation v. First Continuing Education Administration,
       LLC, et al.


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               Kane Tien                                                Not Reported
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
              Not Present                                                Not Present

Proceedings: IN CHAMBERS - ORDER DISMISSING ACTION

       In light of Plaintiff's Notice of Voluntary Dismissal filed on May 29, 2019 [Doc. # 22], the
Court hereby DISMISSES this action without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
The Order to Show Cause dated May 15, 2019 is discharged. [Doc. # 20.]

IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES - GENERAL                Initials of Deputy Clerk KT
